            Case 1:21-cv-00990-LLS Document 7 Filed 07/27/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONY MARISOL ORTEGA DUARTE,

                                 Plaintiff,
                                                                   21-CV-0990 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
HIGHLAND LIGHT STEAM LAUNDRY
INC.,

                              Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated May 3, 2021, the Court directed Plaintiff to file a second amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the amended complaint. Plaintiff has not filed a second amended complaint. Accordingly, the

amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     July 27, 2021
           New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.
